Opinión disidente del
Juez Asociado Señor Díaz Cruz a la que se une el Juez Asociado Señor Irizarry Yunqué.
Este es el recurso de una madre atemorizada, coac-cionada que en estado de zozobra y de total incomprensión de las consecuencias de sus actos hipotecó su patrimonio por $28,001.50 presuntivamente para evitar que le embargaran los muebles de la casa a su hijo por delincuencia en el pago de un pagaré de $16,292 que la financiera San Juan Credit, Inc. había comprado con descuento a la acreedora original. Al no pagarse los intereses, la corporación acreedora demandó y obtuvo sentencia contra esta Sra. Concepción Ramírez por los $28,001.50 de principal, intereses acumu-lados por $2,240.12 y las costas.
La opinión, en aparente inadvertencia, para sostener el criterio de que el consentimiento de la demandada doña Concepción Ramírez Carrasquillo no estaba herido de muerte por coacción, presión sicológica, festinación, miedo e ignorancia, transcribe no de la exposición narrativa de la *197prueba certificada por el Juez Sr. Pedro J. Martínez quien presidió el juicio sino de otra sometida por la financiera San Juan Credit recurrida, sin más firma que la de su propio abogado que infortunadamente tituló “exposición parcia-lizada” y que así resulta en efecto pues en ella se omite parte sustancial de los testimonios referentes a la invalidez de la demandada en aquel momento del 2 marzo, 1979 en que doña Concepción, analfabeta, hizo cruces y estampó huellas digitales en un pagaré al portador por $28,001.50, a vencer 14 meses después: el 2 mayo, 1979; e hipotecó en garantía de dicha obligación “todos sus derechos y/o parti-cipación hereditaria que le corresponde o le pueda corres-ponder en la herencia [de su finado esposo Felipe González Soto]” incluso su participación en los gananciales de la extinta sociedad conyugal; (1) imponiéndosele una cláusula de aceleración que permite al acreedor ejecutar la hipoteca en defecto de pago de un solo plazo de intereses que se fijaron al 8% en plazos mensuales de $186.68, pagaderos por adelantado.
Al recurrir la demandada de la sentencia que equivalía al doble de la deuda de su hijo, expedimos el auto de revisión el 10 abril, 1980 y el 30 junio, 1980 concedimos término de 60 días a la parte recurrente para someter la exposición narrativa de la prueba (E.N.P.). En moción de 31 octubre, 1980 el abogado de la financiera recurrida informó a este Tribunal que tenía preparada una E.N.P. en la que faltaban la firma del juez y del abogado de la recu-rrente; le ordenamos que obtuviera la certificación del juez; el 20 febrero, 1981 la demandada recurrente nos informó que por resolución en corte abierta luego de vista, el 22 enero, 1981, el juez había aprobado la E.N.P.; el 26 febrero, 1981 ordenamos al secretario de instancia que elevara la E.N.P. aprobada y certificada, la que nos fue remitida con carta de trámite recibida en su misma fecha de 12 marzo, *1981981. Un día antes, el 11 de marzo, el demandante-recu-rrido presentó en nuestra Secretaría la E.N.P. que llamó parcializada (sic) sin más signo de autenticidad que la firma de su abogado y la que por error se transcribe en la opinión como fundamento de decisión. Como no se recoge allí la constante intervención del abogado del demandante con objeciones —sostenidas por el tribunal— que excluyeron prueba de falta de consentimiento, impidieron que se declarara sobre el estado anímico de doña Concepción, y no le permitieron a su abogado ni siquiera incluir en el récord como evidencia ofrecida y rechazada, lo que dirían estos tes-tigos de declarar sobre ausencia de consentimiento, objeto y causa en el otorgamiento del pagaré, a la opinión escapa la dimensión y gravedad de la decisión de instancia de cerrar el tribunal para doña Concepción desde un 'principio y al anunciar su prueba la parte demandada. Era de rigor admitir la prueba de la parte demandada, si consideramos que el vicio de consentimiento, objeto y causa surge de la propia prueba de la financiera demandante que llamó como testigos suyos a los deudores. Ella no puede evadir las con-secuencias de promover con sus propios testigos, la cuestión de nulidad y dolo.
En final esfuerzo para que no fracase la justicia, inser-tamos a continuación el texto literal de la E.N.P. que nos certificó el Juez Superior Sr. Pedro J. Martínez, de la Sala de San Juan.
EN EL TRIBUNAL SUPREMO DE PUERTO RICO
San Juan Credit, Inc. Demandante v. Núm. R-80-117 Revisión Concepción Ramírez Carrasquillo, Juan Ramírez Viera y Quénica Rodríguez de Ramírez Demandados.
*199^EXPOSICIÓNNARRATIVA DE LA PRUEBA*
Por la parte demandante comenzó declarando el propio co-demandado Juan Ramírez Viera. Este declaró como sigue:

Testimonio de Juan Ramírez Viera

Resido en Villa Capri. Estoy casado con Quénida Rodríguez Berrios. Que conoce a la Leda. Tejera en relación a una casa que le compró a través de veteranos. Le quedó debiendo $14,000.00 más intereses.
Concepción Ramírez Carrasquillo es su madre.
P— ¿Ha habido alguna relación comercial con su madre?
R- No.
P— ¿Para el 2 de marzo de 1979 su Señora Madre otorgó alguna escritura?
R- Sí.
P— ¿Por qué razón?
R— El 2 de marzo me fueron a buscar al trabajo en relación a un embargo por una deuda que yo nunca he visto. No hubo embargo ese día.
Cuando llegué a mi casa me encuentro que a mi esposa la habían amenazado, que con el revólver volarían el candado, que se llevarían las alfombras y las rejas.
El Ledo. Rivera Arvelo me hizo ciertas sugerencias. Al ver a mi esposa nerviosa yo también me puse nervioso.
Me preguntó si tenía algún pariente que tuviera una pro-piedad que respondiera me sugirió el nombre de mi madre. Yo le dije al Ledo. Rivera Arvelo que mi mamá tenía una propiedad pero que eran bienes de herencia de nosotros.
Me preguntó donde vivía mi mamá. Fue el Ledo. Rivera Arvelo conmigo en el carro y él fue y habló con mi madre. Mi madre al verme en las condiciones que yo estaba accedió a firmar unas escrituras.
Fuimos a otorgar el documento ante el Ledo. Rivera Arvelo y ante el Ledo. Ortiz. La escritura la leyó el Ledo. Rivera Arvelo y fue firmada ante el Ledo. Rivera Arvelo.
(Le muestran un pagaré hipotecario firmado por los tres demandados)
El documento habla de una deuda de $28,000.00 pero esa no es la deuda, es que lo firmamos porque estábamos entre la espada y la pared.
En adición al pagaré se le entregó al Ledo. Rivera Arvelo *200toda la documentación relacionada con la casa de mi mamá condicionado a que el Ledo. Rivera Arvelo los devolvería al otro día. Este no lo hizo ni lo ha hecho hasta la fecha de hoy. (En relación al Exhibit II)
Reconozco estos documentos. Este documento es la Escri-tura Número 1 de partición de bienes hereditarios. De ahí surge el derecho de mi madre sobre la propiedad.
(En relación al Exhibit III)
Este documento refleja la deuda original que yo adeudaba a la Leda. Tejera.
(Termina directo y comienza contrainterrogatorio)
Al momento del embargo me sentía amenazado. Mi madre se sentía amenazada al igual que mi esposa.
P— ¿Qué tiempo transcurre del embargo a la firma de escritura?
Objeción del Ledo. Rivera Arvelo.
Regla 69 (b) Esa nueva Regla establece que si se ha hecho un convenio y es por escrito no se puede presentar otra prue-ba. Además el testigo tuvo oportunidad de declarar sobre todos los detalles del otorgamiento del pagaré.
Tribunal
Con lugar la objeción.
La parte demandada argumentó que necesitaba presentar prueba para demostrar que no medió consentimiento, objeto y causa en la firma de la escritura que bajo esas circunstancias se podía presentar prueba extrínseca.
El Tribunal se mantuvo en su posición.
P— ¿Ante quién se otorga la escritura?
R— Ante el Ledo. Rivera Arvelo.
P— ¿Y el pagaré?
R— Ante el Ledo. Rivera Arvelo.
Luego la parte demandante trajo a la Leda. Tejera a declarar.

Testimonio de la Leda. Gloria Tejera

Yo conozco a los esposos Ramírez Viera. Les vendí una pro-piedad. Quedaron a deber sobre $16,000.00. Esa deuda no fue pagada.
Se extendió un pagaré hipotecario que yo cedí a San Juan Credit. Fue una cesión onerosa.

*201
Luis Rafael González

Yo fui a casa de la Señora Concepción el 2 de marzo para preguntarle dónde vivía el hijo Juan. Yo era el depositario en un embargo que se iba a realizar.
P— ¿A usted le consta si ella otorgó un contrato con San Juan Credit?
R— Sí. Yo estaba en la oficina del Ledo. Rivera Arvelo.
En contrainterrogatorio declaró que no estuvo presente cuando se otorgó el contrato.
Terminada su prueba la parte demandante, la parte demandada pidió la desestimación del caso y el Tribunal declaró sin lugar tal petición.
Al comenzar su turno la parte demandada el Ledo. Ortiz manifestó que la parte demandada se proponía presentar prueba para demostrar que no medió consentimiento, objeto y causa en el otorgamiento del pagaré.
Continuó diciendo lo siguiente:
En vista de que el Sr. Juez no permite presentar prueba oral sobre el contrato deseamos vaciar para récord lo que dirían los testigos de sentarse a declarar.
Objeción del Ledo. Rivera Arvelo
Con lugar — Tribunal
La parte demandada trae a declarar sus testigos.
Quénida Rodríguez Berrios. Yo estaba en mi casa. Lle-garon Rivera Arvelo, el Sr. González y un Alguacil. Me dijeron que tenían un embargo. El Sr. González dijo que si no abría.[sic]
Objeción del Ledo. Rivera Arvelo
Con lugar — Tribunal
Yo estaba en la oficina del Ledo. Rivera Arvelo cuando se otorgó el pagaré para que no se embargara.
En relación a ese pagaré la Sra. Concepción Ramírez no recibió a cambio nada.
P— ¿Se le explicó a ella lo que estaba firmando?
R— Ella firmó en consideración a nosotros, ella práctica-mente no sabía lo que hacía.
Hay objeción entonces cuando se pretende traer prueba del estado anímico para la contratación.
No se permite declarar al abogado lo que declararía la tes-tigo sobre la forma en que se efectuó la contratación.
Finalmente declara Doña Concepción.

*202
Testimonio de Concepción Ramírez Carrasquillo

Fue el Ledo. Arvelo con mi hijo a mi casa. No sabía para lo que era. Se me habló que buscara unos papeles míos para enseñárselos al Ledo. Rivera Arvelo. Me cogieron los papeles y me dijeron que eso era para cuestión de unos días, que me los devolverían enseguida. Yo no sabía para que era que me querían.
Cuando yo firmé el pagaré no conocía las consecuencias de lo que estaba firmando, yo no sabía lo que estaba haciendo.
Contrainterrogatorio del Ledo. Rivera Arvelo
P— ¿Por qué firmó el documento?
R— No sé.
P— ¿Se le leyó en voz alta?
R— Sí lo leyeron no sé lo que leían. No entendía nada. No recuerdo si dije en la oficina que no entendía nada.
Todavía no sé lo que está pasando.
Certificamos:
Que la presente expone fielmente la prueba que se presen-tara en este caso.
(Firmado) Pedro J. Martínez
Juez Preside la Vista.
El error señalado como 2o por la recurrente y que inevi-tablemente requiere la revocación de la sentencia, se formula así:
Cometió error la Honorable Sala sentenciadora al no per-mitir a los demandados recurrentes presentar prueba sobre la falta de consentimiento, objeto y causa en el contrato.
Ordena la Regla 69 de Evidencia en su inciso (B):
Cuando en un convenio oral o escrito, ya sea público o pri-vado, se hayan incluido todos los términos y condiciones que constituyen la verdadera y última intención de las partes, se considerará que éste es uno integrado, por lo que no cabrá entre los convenientes o sus sucesores en interés, evidencia extrínseca al contenido del mismo excepto en los siguientes casos:
(1) Cuando una equivocación o imperfección en el convenio sea alegada en el litigio;
*203(2) Cuando la validez del convenio constituye el hecho con-trovertido.
Esta regla no excluye otra evidencia de circunstancias bajo las cuales fuere hecho el convenio, o con las cuales se relacio-nare como lo son la situación del objeto a que se contrayere o la de las partes, o para probar ilegalidad o fraude.
Con un mandato tan preciso, es de patente convicción que el juez sentenciador incidió al suprimir a priori, en el momento mismo en que se anuncia, la prueba de invalidez del convenio, de circunstancias que prohijaron el vicio de ilegalidad absoluta en el otorgamiento por la demandada de los referidos documentos de pagaré e hipoteca. Y aumenta el dramatismo de la negación del derecho a ser oído, la desestimación de la petición de la demandada para que al menos se le permitiera llevar al récord lo que sobre ese aspecto crítico declararían los testigos. ¿De qué otro modo puede un litigante obtener la revisión de lo actuado en instancia? La gravedad del error, su potencialidad de per-juicio equivalente a negar audiencia a una parte con visos de finalidad irrevisable, las ignora la opinión porque la E.N.P. que le sirvió de base para decidir, omite éste, que es el más significativo incidente en un pleito donde la validez del convenio constituye el hecho controvertido. La E.N.P. certificada por el magistrado recoge el incidente así:
Terminada su prueba la parte demandante, la parte demandada pidió la desestimación del caso y el Tribunal declaró sin lugar tal petición.
Al comenzar su turno la parte demandada el Ledo. Ortiz manifestó que la parte demandada se proponía presentar prueba para demostrar que no medió consentimiento, objeto y causa en el otorgamiento del pagaré.
Continuó diciendo lo siguiente:
En vista de que el Sr. Juez no permite presentar prueba oral sobre el contrato deseamos vaciar para récord lo que dirían los testigos de sentarse a declarar.
Objeción del Ledo. Rivera Arvelo
Con lugar — Tribunal
La parte demandada trae a declarar sus testigos.
*204Ante estos hechos resulta un eufemismo sostener que el error se cometió, pero que no fue perjudicial. El reclamo de justicia de esta señora fue silenciado mediante objeción del demandante y terminante prohibición a priori del magis-trado. La observación en el alegato de la financiera recu-rrida, y que acoge la opinión, al afecto de que no concibe cómo podía estar coaccionado el consentimiento de doña Concepción Ramírez porque estaba asistida y protegida cuando estampó cruces y huellas por su propio hijo, echa al olvido que éste fue un pobre defensor del interés de su señora madre pues luego de constituirla en su subrogada como deudora, su falta de pago de los intereses desencadenó la ejecución de los bienes de esta señora, que solo la prueba suprimida podía decirnos si fue buena samaritana a la fuerza en las tinieblas de su abismal ignorancia del negocio jurídico en que fue envuelta.
Revocaría la sentencia revisada y remitiría a instancia para continuación del juicio en que se oiga y reciba la prue-ba de la parte demandada.

El inmueble afectado: Casa de hormigón y bloques en la Urb. Sevilla, del barrio Sabana Llana, Río Piedras y solar de 347.29 m/c.